Carpenter, J.
This is a petition brought to the Court of Common Pleas, to sell a building erected on land belonging to St. Matthew’s Parish, a religious society in the town of Plymouth, by their consent, with funds collected by voluntary contributions ; to he used for schools, lectures, religious meetings, and other purposes, by the people living in that vicinity. The petitioner claims that he is now the owner of whatever interest most of the original subscribers to the fund had in and to the building itself. The respondents are, or represent, the remaining subscribers. The court found the facts and dismissed the bill. The case is before us on a motion in error by the petitioner.
*474The question of jurisdiction, raised in the court below by the respondents, and decided pro formé against them, we need not now consider.
Nor is it material for us to determine whether the building in question is or is not real estate.
The court has found that the building is not now needed to any considerable extent for school facilities; but that it is the design and desire of the respondents, and of all the others residing in that vicinity, with very few exceptions, (most of the parties under whom the petitioner claims title having removed from town,) to continue the use and occupation of the building in other respects as formerly.
It is doubtful perhaps whether a building erected for public charitable purposes with means supplied by the public by contributions in the nature of gifts, with nothing to show that any of the contributors expected or desired to acquire or retain any personal interest or title in or to the building, wdll under any circumstances be sold by a court of equity, unless by the consent, substantially unanimous, of the persons interested, so longas it is needed for the purposes for which it was originally designed. Each subscriber to the fund may claim that lie-paid his money upon a pledge, implied at least, that the building should remain permanently for those purposes ; and that any disposition of it which practically defeats the object in view, operates as a fraud upon him. A sale of the building, by which it becomes the property of an individual in severalty, wholly defeats the charity, and there is great force in the claim that the aid of a court of equity should not be invoked for any such purpose.
But we have no occasion to decide that question. The case does not show that it is for the interest of the parties concerned that the building should be sold; on the contrary it appears affirmatively that a large majority of them desire that it should not. Presumptively, therefore, it is for their interest that it should remain.
On that ground alone we think the bill was properly dismissed.
In this opinion the other judges concurred.